DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruce D. Jobse on June 01, 2022.

The application has been amended as follows: 

1. (Currently amended) A non-transitory computer-readable medium storing instructions executable by at least one processor to facilitate displaying playback information during time compression or expansion of an audio signal according to a method, the method comprising:
displaying a full waveform of an audio signal during an audio file playback, the full waveform comprising two half-waveform representations of the audio signal; 
displaying a remaining playback-time associated with [[an]] the audio file;
adjusting [[the]] playback speed of the audio file during playback of the audio file; and
in response to the playback speed being adjusted, automatically displaying: 
an adjusted remaining playback-time associated with the audio file, and 
an expanded or contracted version of one of the half-waveform representations of the audio signal in accordance with the adjusted playback speed and simultaneously displaying the other half-waveform representation of the audio signal in accordance with the current playback speed.

2. (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the method further comprises:
displaying a time-length associated with the audio file, and 
in response to the playback speed being adjusted, automatically displaying, during playback of the audio file, an adjusted time-length associated with the audio file.

3. (Previously Presented) The non-transitory computer-readable medium of claim 2, wherein the method further comprises incrementing or decrementing the adjusted time-length at the same rate as the time-length.

4. (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the method further comprises incrementing or decrementing the adjusted remaining playback time at the same rate as the remaining playback time.

5. (Currently amended) A system comprising a processor and a non-transitory computer-readable storage medium storing instruction that, when executed by the processor, cause the processor to perform a method for displaying playback information during time compression or expansion of an audio signal, the method comprising:
displaying a full waveform of an audio signal during an audio file playback, the full waveform comprising two half-waveform representations of the audio signal; 
displaying a remaining playback-time associated with [[an]] the audio file;
adjusting [[the]] playback speed of the audio file during playback of the audio file; and 
in response to the playback speed being adjusted, automatically displaying: 
an adjusted playback-time associated with the audio file during playback of the audio file, and 
an expanded or contracted version of one of the half-waveform representations of the audio signal in accordance with the adjusted playback speed and simultaneously displaying the other half-waveform representation of the audio signal in accordance with the current playback speed.

6. (Previously Presented) The system of claim 5, wherein the method further comprises: 
displaying a time-length associated with the audio file, and 
in response to the playback speed being adjusted, automatically displaying, during playback of the audio file, an adjusted time-length associated with the audio file.

7. (Previously Presented) The system of claim 6, wherein the method further comprises incrementing or decrementing the adjusted time-length at the same rate as the time-length.

8. (Previously Presented) The system of claim 5, wherein the method further comprises incrementing or decrementing the adjusted remaining playback time at the same rate as the remaining playback time.

9. (Currently amended) A DJ media player comprising:
a display to show audio playback information during time compression or expansion of an audio signal;
a controller 
a processor for displaying audio file playback information on a DJ media player, wherein displaying audio file playback information comprises:
displaying a full waveform of an audio signal during an audio file playback, the full waveform comprising two half-waveform representations of the audio signal; 
displaying a remaining playback-time associated with the audio file;
adjusting [[the]] playback speed of the audio file during playback of the audio file; and 
in response to the playback speed being adjusted, automatically displaying: 
 an adjusted remaining playback-time associated with the audio file during playback of the audio file at the adjusted playback speed, and 
an expanded or contracted version of one of the half-waveform representations of the audio signal in accordance with the adjusted playback speed and simultaneously displaying the other half-waveform representation of the audio signal in accordance with the current playback speed.

10. (Previously Presented) The DJ media player of claim 9, wherein displaying audio file playback information further comprises:
displaying a time-length associated with the audio file, and 
in response to the playback speed being adjusted, automatically displaying, during playback of the audio file, an adjusted time-length associated with the audio file.

11. (Previously Presented) The DJ media player of claim 10, wherein displaying audio file playback information comprises incrementing or decrementing the adjusted time-length at the same rate as the time-length.

12. (Previously Presented) The DJ media player of claim 9, wherein displaying audio file playback information comprises incrementing or decrementing the adjusted remaining playback time at the same rate as the remaining playback time.

13.  (New) The non-transitory computer-readable medium of claim 1, wherein the full waveform comprises a composite waveform having a plurality of subsidiary waveforms visually discernable in the composite waveform. 

14.  (New) The non-transitory computer-readable medium of claim 13, wherein at least one of the subsidiary waveforms is visually discernable in the composite waveform by color associated therewith.

15. (New) The non-transitory computer-readable medium of claim 13, wherein at least one of the plurality of subsidiary waveforms is visually discernable in the composite waveform by a degree of transparency associated therewith.

16. (New) The non-transitory computer-readable medium of claim 15, wherein a level of transparency associated with a subsidiary waveform is proportional or inversely proportional to amplitude of a frequency band of the audio signal associated with the subsidiary waveform. 

17. (New) The non-transitory computer-readable medium of claim 1, wherein the plurality subsidiary waveforms are each associated with different frequency bands of the audio signal.

18.  (New) The system of claim 5, wherein the full waveform comprises a composite waveform having a plurality of subsidiary waveforms visually discernable in the composite waveform. 

19.  (New) The system of claim 18, wherein at least one of the subsidiary waveforms is visually discernable in the composite waveform by color associated therewith.

20. (New) The system of claim 20, wherein at least one of the plurality of subsidiary waveforms is visually discernable in the composite waveform by a degree of transparency associated therewith.

21. (New) The system of claim 20, wherein a level of transparency associated with a subsidiary waveform is proportional or inversely proportional to amplitude of a frequency band of the audio signal associated with the subsidiary waveform. 

22. (New) The system of claim 18, wherein the plurality subsidiary waveforms are each associated with different frequency bands of the audio signal.

23.  (Canceled) 

24. (Currently amended) The non-transitory computer-readable medium of claim [[23]] 1, wherein the expanded or contracted version of one of the half-waveform representations of the audio signal is displayed in a manner which is visually discernible from the other half-waveform representation of the audio signal. 

25. (Canceled) 

26. (Currently amended) The system of claim [[25]] 5, wherein the expanded or contracted version of one of the half-waveform representations of the audio signal is displayed in a manner which is visually discernible from the other half-waveform representation of the audio signal.

27. (Canceled) 

28. (Currently amended) The system of claim [[27]] 9, wherein the expanded or contracted version of one of the half-waveform representations of the audio signal is displayed in a manner which is visually discernible from the other half-waveform representation of the audio signal.


Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.


/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175      
Saturday, June 4, 2022